Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Oneida County [Samuel D. Hester, J.], entered September 30, 2009) to review a determination of respondent James A. Manee, Superintendent, Marcy Correctional Facility. The determination found after a tier II hearing that petitioner had violated various inmate rules.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed. Present—Smith, J.E, Fahey, Lindley, Sconiers and Green, JJ.